Citation Nr: 1314155	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  06-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to an increased rating for a low back disability, rated 10 percent prior to February 7, 2011, and 20 percent as of February 7, 2011, excluding those periods when the Veteran was in receipt of a temporary total disability rating. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1974 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that continued a 10 percent rating for a low back disability, effective January 1, 2005, and assigned a temporary total disability rating from October 11, 2004 to December 31, 2004.  The RO subsequently granted additional temporary total disability ratings from January 31, 2008, to February 29, 2008; from August 26, 2008, to October 31, 2008; from November 29, 2010, to January 31, 2011; and from September 19, 2012 to October 31, 2012.  Additionally, the RO granted a 20 percent disability rating effective February 7, 2011.  However, as those awards do not represent a complete grant of the benefits sought on appeal, the Board must still consider whether a higher rating is warranted for all periods since the date of claim in which the Veteran's disability rating was not 100 percent.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's increased rating claim was received on October 19, 2004.  Therefore, the period for consideration on appeal began on October 19, 2003, one year prior to the date of receipt of his October 2004 increased rating claim.  38 C.F.R. § 3.400(o)(2) (2012).

The Board must again refer two matters to the RO that it initially referred in its September 2012 remand.  In an August 2006 rating decision, the RO denied service connection for erectile dysfunction (ED), which the Veteran claimed as secondary to his low back disability.  The RO inferred a timely notice of disagreement with that decision and issued a statement of the case in March 2007.  The Veteran did not perfect an appeal as to that issue, and the August 2006 rating decision became final.  38 C.F.R. §§ 3.160(d), 20.302 (2012).  Thereafter, in September 2008, the Veteran submitted additional evidence relating to ED and his low back.  As the issue of service connection for ED was previously adjudicated by the RO and the Veteran did not perfect his appeal of that denial, the Board does not have jurisdiction over that issue.  Nevertheless, the Board interprets the additional evidence submitted in September 2008 as an application to reopen the previously-denied claim for service connection for ED, and the Board refers that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Additionally, during the Veteran's January 2007 hearing before a Decision Review Officer, the Veteran stated that he should have requested an increased rating for his service-connected left leg paresthesias.  The Board's September 2012 Remand indicated that the RO should clarify from the Veteran whether he intended to file for an increased rating for that left leg disability and, if so, take appropriate action.  The Board refers that issue to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, an additional remand of the Veteran's claim is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision in the instant case.  When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's September 2012 Remand requested that the AOJ attempt to obtain additional pertinent medical records.  Specifically, the requested that the AOJ, after obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his low back since October 2003, to include Dr. K.L., I.N.S., S.L.H., S.A.H., and Dr. W.B. 

In September 2012, VA sent a letter explaining to the Veteran that his authorizations releasing treatment records from Drs. K.L. and W.B. had expired and requested new authorizations.  In September 2012, the Veteran submitted a new authorization form for Drs. K.L. and W.B., and that authorization form indicated that the Veteran had received treatment through the present, or September 2012.  In October 2012, VA sent requests to those two medical providers, but instead of requesting all treatment records since October 2003, requested records only "during the following period(s): 9/2012," rather than all available records from October 2003 through the then-current date of September 2012.

In October 2012, I.N.S. submitted a negative reply, stating that the Veteran had not been seen since November 2011.  Also in October 2012, Dr. W.B. stated that there were no records for the Veteran "for this time frame: September 2012."  S.L.H. submitted medical records from February 2011 through June 2012.  In October 2012, Dr. K.L., apparently pursuant to a telephone clarification from the Veteran, submitted all records through September 2012, noting that the Veteran had clarified the relevant time period for the record request.  Accordingly, upon review of the record, only Dr. K.L., following clarification from the Veteran, received correct instructions regarding the time-frame of the requested records.  An additional request must be made to each of the medical providers for all records relating to the Veteran's back disability since October 2003.

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate efforts to obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his low back from October 2003 present, to include Dr. K.L., I.N.S., S.L.H., S.A.H., and Dr. W.B.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

